Exhibit 10.1


Songzai International Holding Group, Inc.


Non-statutory Stock Option Agreement
Granted Under 2009 Stock Incentive Plan


1.             Grant of Option.
 
This agreement evidences the grant by Songzai International Holding Group, Inc.,
a Nevada corporation (the “Company”), on _____ (the “Grant Date”) to Elan Yaish
(the “Participant”), of an option to purchase, in whole or in part, on the terms
provided herein and in the Company’s 2009 Stock Incentive Plan (the “Plan”), a
total of 20,000 shares (the “Shares”) of common stock, $0.001 par value per
share, of the Company (“Common Stock”) at the Fair Market Value (as such term is
defined in the Plan) on the Grant Date.  Unless earlier terminated, this option
shall expire at 5:00 p.m., Eastern time, on _____ (the “Final Exercise Date”).
 
It is intended that the option evidenced by this agreement shall not be an
incentive stock option as defined in Section 422 of the Internal Revenue Code of
1986, as amended, and any regulations promulgated thereunder (the
“Code”).  Except as otherwise indicated by the context, the term “Participant”,
as used in this option, shall be deemed to include any person who acquires the
right to exercise this option validly under its terms.
 
2.             Vesting Schedule.
 
This option will become exercisable (“vest”) as to 50.00% of the original number
of Shares on the six-month anniversary of the Grant Date and as to the remaining
50.00% of the original number of Shares on the first anniversary of the Grant
Date.
 
The right of exercise shall be cumulative so that to the extent the option is
not exercised in any period to the maximum extent permissible it shall continue
to be exercisable, in whole or in part, with respect to all Shares for which it
is vested until the earlier of the Final Exercise Date or the termination of
this option under Section 3 hereof or the Plan.
 
3.             Exercise of Option.
 
(a)            Form of Exercise.  Each election to exercise this option shall be
in writing in the form attached as Exhibit A, signed by the Participant, and
received by the Company at its principal office, accompanied by this agreement,
and payment in full in the manner provided in the Plan.  The Participant may
purchase less than the number of shares covered hereby, provided that no partial
exercise of this option may be for any fractional share or for fewer than ten
whole shares.
 
(b)            Continuous Relationship with the Company Required.  Except as
otherwise provided in this Section 3, this option may not be exercised unless
the Participant, at the time he or she exercises this option, is, and has been
at all times since the Grant Date, an employee, officer or director of, or
consultant or advisor to, the Company or any parent or subsidiary of the Company
as defined in Section 424(e) or (f) of the Code (an “Eligible Participant”).
 
(c)            Termination of Relationship with the Company.  If the Participant
ceases to be an Eligible Participant for any reason, then, except as provided in
paragraphs (d) and (e) below, the right to exercise this option shall
terminate three months after such cessation (but in no event after the Final
Exercise Date), provided that this option shall be exercisable only to the
extent that the Participant was entitled to exercise this option on the date of
such cessation.  Notwithstanding the foregoing, if the Participant, prior to the
Final Exercise Date, violates the non-competition or confidentiality provisions
of any employment contract, confidentiality and nondisclosure agreement or other
agreement between the Participant and the Company, the right to exercise this
option shall terminate immediately upon written notice to the Participant from
the Company describing such violation.
 

--------------------------------------------------------------------------------


 
(d)            Exercise Period Upon Death or Disability.  If the Participant
dies or becomes disabled (within the meaning of Section 22(e)(3) of the Code)
prior to the Final Exercise Date while he or she is an Eligible Participant and
the Company has not terminated such relationship for “cause” as specified in
paragraph (e) below, this option shall be exercisable, within the period of one
year following the date of death or disability of the Participant, by the
Participant (or in the case of death by an authorized transferee), provided that
this option shall be exercisable only to the extent that this option was
exercisable by the Participant on the date of his or her death or disability,
and further provided that this option shall not be exercisable after the Final
Exercise Date.
 
(e)            Discharge for Cause.  If the Participant, prior to the Final
Exercise Date, is discharged by the Company for “cause” (as defined below), the
right to exercise this option shall terminate immediately upon the effective
date of such discharge.  “Cause” shall mean willful misconduct by the
Participant or willful failure by the Participant to perform his or her
responsibilities to the Company (including, without limitation, breach by the
Participant of any provision of any employment, consulting, advisory,
nondisclosure, non-competition or other similar agreement between the
Participant and the Company), as determined by the Company, which determination
shall be conclusive.  The Participant shall be considered to have been
discharged for “Cause” if the Company determines, within 30 days after the
Participant’s resignation, that discharge for cause was warranted.
 
4.             Company Right of First Refusal.  If the Shares subject to this
option have not been registered with the Securities and Exchange Commission, the
following provisions apply:
 
(a)            Notice of Proposed Transfer.  If the Participant proposes to
sell, assign, transfer, pledge, hypothecate or otherwise dispose of, by
operation of law or otherwise (collectively, “transfer”) any Shares acquired
upon exercise of this option, then the Participant shall first give written
notice of the proposed transfer (the “Transfer Notice”) to the Company.  The
Transfer Notice shall name the proposed transferee and state the number of such
Shares the Participant proposes to transfer (the “Offered Shares”), the price
per share and all other material terms and conditions of the transfer.
 
(b)            Company Right to Purchase.  For 30 days following its receipt of
such Transfer Notice, the Company shall have the option to purchase all or part
of the Offered Shares at the price and upon the terms set forth in the Transfer
Notice.  In the event the Company elects to purchase all or part of the Offered
Shares, it shall give written notice of such election to the Participant within
such 30-day period.  Within 10 days after his receipt of such notice, the
Participant shall tender to the Company at its principal offices the certificate
or certificates representing the Offered Shares to be purchased by the Company,
duly endorsed in blank by the Participant or with duly endorsed stock powers
attached thereto, all in a form suitable for transfer of the Offered Shares to
the Company.  Promptly following receipt of such certificate or certificates,
the Company shall deliver or mail to the Participant a check in payment of the
purchase price for such Offered Shares;  provided that if the terms of payment
set forth in the Transfer Notice were other than cash against delivery, the
Company may pay for the Offered Shares on the same terms and conditions as were
set forth in the Transfer Notice; and provided further that any delay in making
such payment shall not invalidate the Company’s exercise of its option to
purchase the Offered Shares.
 
(c)            Shares Not Purchased By Company.  If the Company does not elect
to acquire all of the Offered Shares, the Participant may, within the 30-day
period following the expiration of the option granted to the Company under
subsection (b) above, transfer the Offered Shares which the Company has not
elected to acquire to the proposed transferee, provided that such transfer shall
not be on terms and conditions more favorable to the transferee than those
contained in the Transfer Notice.  Notwithstanding any of the above, all Offered
Shares transferred pursuant to this Section 4 shall remain subject to the right
of first refusal set forth in this Section 4 and such transferee shall, as a
condition to such transfer, deliver to the Company a written instrument
confirming that such transferee shall be bound by all of the terms and
conditions of this Section
 
(d)            Consequences of Non-Delivery.  After the time at which the
Offered Shares are required to be delivered to the Company for transfer to the
Company pursuant to subsection (b) above, the Company shall not pay any dividend
to the Participant on account of such Offered Shares or permit the Participant
to exercise any of the privileges or rights of a stockholder with respect to
such Offered Shares, but shall, in so far as permitted by law, treat the Company
as the owner of such Offered Shares.
 
-2-

--------------------------------------------------------------------------------


 
(e)            Exempt Transactions.  The following transactions shall be exempt
from the provisions of this Section 4:
 
(1)            any transfer of Shares to or for the benefit of any spouse, child
or grandchild of the Participant, or to a trust for their benefit;
 
(2)            any transfer pursuant to an effective registration statement
filed by the Company under the Securities Act of 1933, as amended (the
“Securities Act”) or pursuant to Rule 144 or 144(k) under the Securities Act or
an equivalent transaction; and
 
(3)            the sale of all or substantially all of the shares of capital
stock of the Company (including pursuant to a merger or consolidation);
 
provided, however, that in the case of a transfer pursuant to clause (1) above,
such Shares shall remain subject to the right of first refusal set forth in this
Section 4 and such transferee shall, as a condition to such transfer, deliver to
the Company a written instrument confirming that such transferee shall be bound
by all of the terms and conditions of this Section 4.
 
(f)            Assignment of Company Right.  The Company may assign its rights
to purchase Offered Shares in any particular transaction under this Section 4 to
one or more persons or entities.
 
(g)            Termination.  The provisions of this Section 4 shall terminate
upon the earlier of the following events:
 
(1)            the effective registration of the shares subject to this option
with the Securities and Exchange Commission pursuant to a registration statement
on Form S-8 or its equivalent filed by the Company under the Securities Act; or
 
(2)            the sale of all or substantially all of the capital stock, assets
or business of the Company, by merger, consolidation, sale of assets or
otherwise (other than a merger or consolidation in which all or substantially
all of the individuals and entities who were beneficial owners of the Common
Stock immediately prior to such transaction beneficially own, directly or
indirectly, more than 75% of the outstanding securities entitled to vote
generally in the election of directors of the resulting, surviving or acquiring
corporation in such transaction).
 
(h)            No Obligation to Recognize Invalid Transfer.  The Company shall
not be required (1) to transfer on its books any of the Shares which shall have
been sold or transferred in violation of any of the provisions set forth in this
Section 4, or (2) to treat as owner of such Shares or to pay dividends to any
transferee to whom any such Shares shall have been so sold or transferred.
 
(i)            Legends.  The certificate representing Shares shall bear a legend
substantially in the following form (in addition to, or in combination with, any
legend required by applicable federal and state securities laws and agreements
relating to the transfer of the Company securities):
 
"The shares represented by this certificate are subject to a right of first
refusal in favor of the Company, as provided in a certain stock option agreement
with the Company."
 
5.             Withholding.
 
No Shares will be issued pursuant to the exercise of this option unless and
until the Participant pays to the Company, or makes provision satisfactory to
the Company for payment of, any federal, state or local withholding taxes
required by law to be withheld in respect of this option.
 
6.             Nontransferability of Option.
 
This option may not be sold, assigned, transferred, pledged or otherwise
encumbered by the Participant, either voluntarily or by operation of law, except
by will or the laws of descent and distribution, and, during the lifetime of the
Participant, this option shall be exercisable only by the Participant.
 
-3-

--------------------------------------------------------------------------------


 
7.             Provisions of the Plan.
 
This option is subject to the provisions of the Plan, a copy of which is
furnished to the Participant with this option.
 
 
 
 
 
 
-4-

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the Company has caused this option to be executed under its
corporate seal by its duly authorized officer.  This option shall take effect as
a sealed instrument.
 



 
Songzai International Holding Group, Inc.
 
       
Dated: _____
By:               
Name:   
Hongwen Li
   
Title: 
Chief Executive officer
 

 
 
 
 
 
 
-5-

--------------------------------------------------------------------------------


 
PARTICIPANT’S ACCEPTANCE
 
The undersigned hereby accepts the foregoing option and agrees to the terms and
conditions thereof.  The undersigned hereby acknowledges receipt of a copy of
the Company’s 2009 Stock Incentive Plan.
 

 
PARTICIPANT:
       
 
     
Elan Yaish
     
Address:
 
 
               

 
 
 
 
-6-

--------------------------------------------------------------------------------


 
EXHIBIT A


NOTICE OF EXERCISE


I hereby notify SONGZAI INTERNATIONAL HOLDING GROUP, INC. (the "Corporation")
that I elect to purchase   shares of the Corporation's Common Stock (the
"Purchased Shares") at the option exercise price of $_____ per share (the
"Exercise Price") pursuant to that certain option (the "Option") granted to me
on _____.


Concurrently with the delivery of this Exercise Notice to the Corporation, I
shall hereby pay to the Corporation the Exercise Price for the Purchased Shares
in accordance with the provisions of my agreement with the Corporation (or other
documents) evidencing the Option and shall deliver whatever additional documents
may be required by such agreement as a condition for exercise.  Alternatively,
unless I am an officer of the Corporation, I may utilize the special
broker-dealer sale and remittance procedure or cashless exercise procedure
specified in my agreement to effect payment of the Exercise Price.


Date:
       
Optionee
           
Address:
                                             


 
Print name in exact manner it is to
   
appear on the stock certificate:          
         
Address to which certificate is to be
   
sent, if different from address above:  
                       
Social Security Number:
     

 
 
-7-

--------------------------------------------------------------------------------

 